Citation Nr: 9925345	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-29 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to increased rating for service connected hiatal 
hernia, with Schatzki's ring, currently rated as 30 percent 
disabling, to include whether separate ratings are 
assignable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1969 
and from October 1974 to September 1977.  

This appeal arises from a July 1997 rating action by the 
Department of Veterans Affairs (VA) the Regional Office (RO) 
in Montgomery, Alabama, which granted service connection for 
a hiatal hernia with Schatzki's ring, and assigned a 10 
percent rating.  In a March 1998 rating action, the RO 
increased the 10 percent rating to 30 percent.  The hiatal 
hernia with Schatzki's ring are evaluated under Diagnostic 
Codes 7203 (esophageal stricture) and 7346 (hiatal hernia)

The veteran, in presenting his appeal, asserts that separate 
ratings are warranted for the esophageal stricture and hiatal 
hernia.  This issue is included in the veteran's current 
claim and is properly before the Board for appellate 
consideration. 


REMAND

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
claim is plausible.  This finding is based in part on the 
veteran's assertion that his service-connected disability has 
increased in severity.  Proscelle, v. Derwinski, 2 Vet.App. 
629 (1992).  Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), 
the Board is obligated to assist the veteran in the 
development of his claim.

In this regard, the evidence reflects that since the most 
recent VA compensation examination in December 1996, the 
veteran has continued to receive treatment for his service-
connected disorder at a VA outpatient clinic.  During his 
hearing at the RO in March 1998, he testified that he 
underwent dilation approximately four months earlier.  These 
records are not on file.  He has also requested separate 
ratings for the hiatal hernia and the esophageal strictures.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the veteran that 
he has the opportunity to submit any 
additional evidence and arguments in 
support of his claim.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should request the VA medical 
facility in Birmingham, Alabama to 
furnish copies of any additional 
treatment records covering the period 
from September 1997 to the present.  

3.  A VA examination should be conducted 
by a gastrointestinal specialist in order 
to determine the nature and severity of 
the service connected hiatal hernia and 
Schatzki's ring.  The claims folder and a 
copy of this remand are to be made 
available to the examiner for review 
before the examination.  All testing 
deemed necessary should be accomplished.  
To the extent possible, the examiner is 
requested to identify the complaints and 
findings resulting from the hiatal hernia 
and those resulting from the esophageal 
strictures. 

4.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, to include whether separate 
ratings are warranted for the hiatal 
hernia and esophageal strictures pursuant 
to 38 C.F.R. § 4.14 (1998).

If the benefits sought on appeal remain denied, the RO should 
furnish to the veteran and his representative a supplemental 
statement of the case, which includes 38 C.F.R. § 4.14 and an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












